Title: From Thomas Jefferson to David Leonard Barnes, 31 December 1803
From: Jefferson, Thomas
To: Barnes, David Leonard


               
                  Sir
                     
                  Washington Dec. 31. 03.
               
               I take the liberty of inclosing to you a petition I have recieved from Nathaniel Ingraham of your state, now suffering imprisonment at Bristol in Rhodeisland under judgment of the circuit court there. I also inclose the copy of a letter I wrote to mr Ellery on a former application in the same case. as I understand that the judges who sat in the cause are either dead or distant from the state, I shall be perfectly satisfied with the opinion of yourself alone, who acted as attorney in the prosecution. if there has been no higher degree of atrocity in the case than that which constitutes it’s essence & is inseparable from it, I should be disposed to consider the intentions of the legislature as to the measure of his punishment, as fulfilled. I pray you to accept assurances of my great respect & consideration.
               
                  Th: Jefferson
               
            